Case 2:13-cr-20440-SFC-DRG ECF No. 63, PageID.372 Filed 08/31/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,                            Criminal Case No. 13-20440

v.

Orlando Cook,                                Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION

       Acting pro se, Defendant/Petitioner Orlando Cook (“Cook”) filed a Motion for

Permission to File a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence.

(ECF No. 54). This Court referred that motion to Magistrate Judge David R. Grand for a Report

and Recommendation pursuant to 28 U.S.C. § 636(b)(1)(B).

       In a Report and Recommendation issued on July 30, 2021, the magistrate judge

recommends that the Court deny the motion and decline to issue a certificate of appealability.

(ECF No. 62).

       The time permitted for the parties to file objections to that Report and Recommendation

has passed and no objections were filed.

       Accordingly, the Court hereby ADOPTS the July 30, 2021 Report and Recommendation

and ORDERS that Defendant Cook’s Motion is DENIED. IT IS FURTHER ORDERED that

this Court DECLINES to issue a certificate of appealability.



       IT IS SO ORDERED.

                                                1
Case 2:13-cr-20440-SFC-DRG ECF No. 63, PageID.373 Filed 08/31/21 Page 2 of 2




                                   s/Sean F. Cox
                                   Sean F. Cox
                                   United States District Judge

Dated: August 31, 2021




                                      2
